Citation Nr: 0105460	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-21 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for numbness of the 
fingertips of the left hand as secondary to service-connected 
dermatophytosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from July 1948 to June 1952.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision, in which the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) denied the veteran service connection for 
numbness of the fingertips of the left hand as secondary to 
service-connected dermatophytosis.

The Board notes that the veteran initially appealed the RO's 
October 1998 decision increasing the evaluation assigned the 
veteran's dermatophytosis to 30 percent on the basis that the 
evaluation did not contemplate the numbness in his left hand.  
In subsequently filed written statements and during a 
videoconferencing hearing held before the undersigned Board 
Member in December 1999, however, the veteran clarified that 
he was actually seeking service connection for the numbness, 
not an increase in the 30 percent evaluation based on that 
numbness.  Accordingly, a claim of entitlement to a higher 
evaluation for dermatophytosis is not now before the Board 
for appellate review.


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim. 

2.  There is no medical evidence of record establishing that 
the numbness in the veteran's left hand is at least as likely 
as not due to his service-connected dermatophytosis.



CONCLUSION OF LAW

Numbness of the fingertips of the left hand is not 
proximately due to or the result of service-connected 
dermatophytosis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 2000), as amended by Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for numbness in the fingers of his left 
hand.  Before the Board decides this issue, it must first 
determine whether the VA has fulfilled its duty to assist the 
veteran in developing his claim.  

During the pendency of the veteran's appeal, new legislation 
was passed that amplifies the VA's duty to assist a claimant 
in the development of his claim.  See Veterans Claims 
Assistance Act of 2000 (Act), Pub. L. No. 106-475,  §§ 3(a), 
4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107(a)).  Although the RO has not developed or 
considered the veteran's claim pursuant to this Act, the 
Board believes that the RO has taken action that is 
consistent therewith.  Thus, the Board's decision to proceed 
to an adjudication on the merits does not prejudice the 
veteran in the disposition of his claim for service 
connection.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

First, the RO has afforded the veteran a VA examination of 
his left upper extremity, and during this examination, an 
examiner addressed the etiology of the veteran's left hand 
numbness.  Second, the RO has obtained and associated with 
the claims file all outstanding records identified by the 
veteran as being pertinent to his left hand numbness.  The 
veteran has reported that, from 1984 until 1986, he received 
treatment for his skin disability at a VA Medical Center in 
Wade Park.  However, in a written statement received in July 
1998, he indicated that records of this treatment could not 
be located.  In addition, at his December 1999 VA hearing, 
the veteran testified that he had seen a private physician 
for a nerve conduction study, the report of which is in the 
claims file, but had not received any other treatment for the 
condition at issue.  Based on these facts and because the 
Board is not aware of any other available evidence that might 
substantiate the veteran's claim, the Board is satisfied that 
the VA has fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the facts relevant to 
this claim.  

The veteran contends that the fungus he has had on his left 
hand since service has caused him to develop numbness in his 
left hand, which in turn has affected his ability to pick up 
objects and to tie his shoes and increased his sensitivity to 
hot and cold objects.  Based on this contention, he seeks 
service connection for numbness on a secondary basis.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service connection may also be granted when 
a claimed disability is found to be proximately due to or the 
result of a service-connected disability, or when aggravation 
of a nonservice-connected disorder is found to be proximately 
due to or the result of a service-connected disability.  38 
C.F.R. 3.3 10(a) (2000); Harder v. Brown, 5 Vet. App. 183, 
187 (1993); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (holding that if a claim 
involves a question of medical causation, competent medical 
evidence is required to establish a causal nexus).  In this 
case, there is no such medical evidence of record.    

The veteran served on active duty from July 1948 to June 
1952.  During that time period, he was treated for fungus 
infections of the feet and ears.  Based on that treatment and 
on a VA examiner's March 1969 opinion linking the in-service 
infections to a post-service chronic skin disability, the RO, 
by rating decision dated April 1969, service connected the 
veteran for dermatophytosis.  This grant of service 
connection still remains in effect.

Following his discharge, the veteran sought treatment and was 
prescribed medication for his skin disability.  According to 
VA examination reports dated in August 1998 and May 1999, the 
veteran reported a history indicating that treatment was 
provided in 1984 and that for the past 12 years (1986), he 
had began to self-medicate.  During VA examinations in 1969, 
1974 and 1998, the veteran did not complain of numbness in 
his left hand.  Rather, he first reported this problem in a 
written statement submitted to the RO in July 1998.  In 
response to his statement, the RO afforded the veteran a VA 
peripheral nerves examination in May 1999.  

During this examination, the veteran reported that his foot 
fungus spread to his hands in 1960, necessitated the use of 
prescribed medication (Griseofulvin) for three to four years 
beginning in 1984, was now causing "suprasensitivity" to 
cold and hot temperatures in his hands (left more than 
right), and was hindering his ability to hold small objects.  
He also reported that he had had diabetes for five years.  
Based on a physical evaluation, the VA examiner diagnosed 
peripheral neuropathy in, pertinent part, the upper 
extremities.  She opined that this disorder was "most 
probably due to diabetes since that is the most common cause 
of peripheral neuropathy."  She explained that, even though 
long-term use of Griseofulvin has been associated with 
paresthesias in the upper and lower extremities, the 
veteran's complaints dating back a year and a half ago seemed 
to better correlate with peripheral neuropathy that is 
secondary to diabetes.  She concluded that, although 
Griseofulvin use over three to four years cannot be totally 
excluded as a causative factor in the veteran's peripheral 
neuropathy, the peripheral neuropathy is probably secondary 
to diabetes mellitus.  In so opining, the VA examiner 
recommended that the veteran undergo a CT scan of the head to 
rule out other causative factors.  This procedure was 
conducted in September 1999, but no abnormalities were shown.

In August 1999, the veteran sought treatment from a private 
physician for weakness in the left upper extremity.  She 
ordered the veteran to undergo an electromyogram and nerve 
conduction studies.  The former test indicated that there was 
no evidence of radiculopathy or a significant peripheral 
nerve abnormality.  The latter test indicated median nerve 
neuropathy at or distal to the wrist (carpal tunnel 
syndrome), and minimal evidence of a conjoined ulnar 
neuropathy.  No relationship to the veteran's service-
connected skin disorder was reported.

Clearly, the only medical opinion of record addressing the 
etiology of the claimed condition is unfavorable to the 
veteran because it is to the effect that the claimed 
condition is probably due to a nonservice-connected 
disability.  While the examiner could not totally exclude the 
use of Griseofulvin it was her opinion based on a review of 
the evidence that it was probably secondary to diabetes.  
There is simply no evidence, other than the veteran's own 
assertions, to support his claim that the numbness in his 
left hand (diagnosed as peripheral neuropathy) is due to his 
service-connected dermatophytosis.  Unfortunately, the 
veteran's assertions in this regard are insufficient to 
establish the required nexus between the numbness and 
service-connected dermatophytosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  The medical evidence, 
including a medical opinion based on examination of the 
veteran and review of the record is against his claim.

The veteran is not entitled to the benefit of the doubt in 
resolving his claim because the evidence in this case is not 
in relative equipoise.  Rather, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for numbness of the fingertips of the left 
hand as secondary to service-connected dermatophytosis.  It 
must therefore be denied. 


ORDER

Entitlement to service connection for numbness of the 
fingertips of the left hand as secondary to service-connected 
dermatophytosis is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

